In an action for personal injuries and property damage, arising out of the alleged negligence of the defendants, plaintiff’s action was dismissed for failure to appear on the call of the calendar. Order entered August 17, 1954, denying plaintiff’s motion to vacate the dismissal of the action and for other relief, affirmed, with $10 costs and disbursements. While the motion was designated as one for “ reargument ”, it was, in fact, an application for leave to renew upon additional papers, and is appealable. The determination of the motion rested in the discretion of the Special Term, which does not appear to have been improperly exercised. Appeals from the order and judgment of dismissal, and from an order entered June 17, 1954, denying plaintiff’s motion to vacate the dismissal of his action and for an order restoring the case to the calendar dismissed, without costs. The appeal, as to said orders and judgment, was not timely. Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ., concur.